       Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 1 of 152




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

YURI STAROSTENKO


                                                                 19 CV 9991
IRINA TSAREVA,
and all others similarly situated,
                                        Plaintiffs,
                                                                            CV _____
         -against-
                                                                          COMPLAINT
UBS AG (A SWISS BANK)
                                        Defendant.

                                         SUMMARY
  1.    Plaintiffs bring this private action as a plaintiff class action pursuant to the Federal
        Rules of Civil Procedure, against UBS AG in the United States District Court for
        the Southern District of New York, in the first instance, which contains Securities
        Exchange and Sherman Acts claims, and common-law claims of unjust
        emichment and the breach of the implied covenant of good faith and fair dealing.

 2.     Dates of occurrence: between August 12, 2012 and this day (the "class period"),
        which are not the dates when the plaintiffs were aware of what UBS AG did or
        failed to do that banned the named and unnamed plaintiffs causing the injury or
        the sequence of losses and/or damages.

 3.     During the period between June 2013 through April 2015 (the "relevant period"),
        defendant UBS AG (the "defendant" or "defendant bank" or "UBS") conducted
        through its Bahamian subsidiary, UBS (Bahamas) Ltd., fraudulent schemes by
        unlawfully not carrying out actions as instructed by the plaintiffs, the customers,
        namely by not sending or routing to and not representing or executing on national
        securities exchanges the plaintiffs' orders to buy (sell) equity securities traded
        publicly on these exchanges, which must yield priority, parity and precedence.




                                                I
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 2 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 3 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 4 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 5 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 6 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 7 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 8 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 9 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 10 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 11 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 12 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 13 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 14 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 15 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 16 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 17 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 18 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 19 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 20 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 21 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 22 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 23 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 24 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 25 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 26 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 27 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 28 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 29 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 30 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 31 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 32 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 33 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 34 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 35 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 36 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 37 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 38 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 39 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 40 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 41 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 42 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 43 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 44 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 45 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 46 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 47 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 48 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 49 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 50 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 51 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 52 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 53 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 54 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 55 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 56 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 57 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 58 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 59 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 60 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 61 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 62 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 63 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 64 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 65 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 66 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 67 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 68 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 69 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 70 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 71 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 72 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 73 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 74 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 75 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 76 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 77 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 78 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 79 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 80 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 81 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 82 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 83 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 84 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 85 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 86 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 87 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 88 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 89 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 90 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 91 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 92 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 93 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 94 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 95 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 96 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 97 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 98 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 99 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 100 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 101 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 102 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 103 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 104 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 105 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 106 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 107 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 108 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 109 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 110 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 111 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 112 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 113 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 114 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 115 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 116 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 117 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 118 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 119 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 120 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 121 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 122 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 123 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 124 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 125 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 126 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 127 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 128 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 129 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 130 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 131 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 132 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 133 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 134 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 135 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 136 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 137 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 138 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 139 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 140 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 141 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 142 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 143 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 144 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 145 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 146 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 147 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 148 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 149 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 150 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 151 of 152
Case 1:19-cv-09993-KPF Document 3 Filed 10/28/19 Page 152 of 152
